Opinion by
Ford, J.
In accordance with stipulation of counsel that the
merchandise consists of “Zehla Perlon Monofilaments,” composed of a non-cellulosic synthetic material the same in all material respects as the synthetic material the subject of United States v. Steinberg Bros. (47 CCPA 47, C.A.D. 727), and that the merchandise is similar in all material respects to that the subject of J. M. P. R. Trading Corp., Alltransport, Inc. v. United States (43 CCPA 1, C.A.D. 600), the claim of the plaintiff was sustained.